Exhibit 4(d) CONTRACT SPECIFICATIONS Contract Number:99-9999872 Annuitant:ALC0P1 Age at Issue:51 Contract Date:February 14, 2013 Initial Purchase Payment:$20,000.00 Maturity Date:December 9, 2067 Owner(s):CPP2H3CO Beneficiary Designation:Refer to the Client Information Profile Death Benefit on Contract Date: ENHANCED GUARANTEED MINIMUM DEATH BENEFIT PURCHASE PAYMENT AND ALLOCATION REQUIREMENTS: Minimum Subsequent Purchase Payment Transmitted Electronically: $25 Minimum Subsequent Purchase Payment Transmitted Other Than Electronically: $100 Minimum Allocation to Any One Variable Subaccount: $20 Minimum Allocation to Any Fixed Subaccount: $2,000 Minimum Allocation to The DCA Fixed Account: $1,500 ACCOUNT FEE: The Account Fee is $35 per Contract Year. The Account Fee will be deducted on the first Valuation Date following the last day of each Contract Year. If the contract is surrendered prior to the last day of a Contract Year, the full Account Fee will be deducted upon the surrender. The Account Fee will be deducted from each Variable Subaccount and any Fixed Subaccount on a pro-rata basis. The Account Fee will be waived for any Contract Year in which the Contract Value equals or exceeds $100,000.00 as of the Valuation Date on which the Account Fee would otherwise be deducted. The Account Fee will be waived after 15 Contract Years. The Account Fee will also be waived on and after the Annuity Commencement Date. VARIABLE ACCOUNT: Lincoln National Variable Annuity Account H VARIABLE ACCOUNT REQUIREMENTS: MORTALITY AND EXPENSE RISK AND ADMINISTRATIVE CHARGE PRIOR TO THE ANNUITY COMMENCEMENT DATE: We assess a daily charge equal on an annual basis to the percentages shown of the average daily net asset value of each Variable Subaccount. The daily charge will not exceed the percentage(s) shown. If on the Contract Date, one of the below listed Death Benefit Option(s) has been selected, the Mortality and Expense Risk and Administrative Charge will be as indicated for the Death Benefit Option selected. Death Benefit Option(s): Charges: - Contract Value Death Benefit 1.65% -Guarantee of Principal Death Benefit 1.70% -Enhanced GuaraNteed Minimum Death Benefit 1.75% MORTALITY AND EXPENSE RISK AND ADMINISTRATIVE CHARGE ON OR AFTER THE ANNUITY COMMENCEMENT DATE: 1.40% The daily charge will not exceed the percentage shown. PERSISTENCY CREDIT The amount of the Persistency Credit is calculated by multiplying the Contract Value, less any Purchase Payments that have not be invested in thisContract for a minimum of 12 years, by the quarterly Persistency Credit percentage of 0.10% TRANSFER REQUIREMENTS PRIOR TO THE ANNUITY COMMENCEMENT DATE: Transfers cannot be made during the first 30 days. The amount being transferred may not exceed LNL’s maximum amount limit then in effect. LN: reserves the right to require a 30 day minimum time period between each transfer. Maximum Number of Transfers: 12 per Contract Year, excluding automatic DCA transfers. Transfers in excess of 12 per Contract Year must be authorized by LNL. Transfer Fee: A Transfer Fee not to exceed $50 may be assessed against each transfer after the first 12 transfers made in each Contract Year. The Transfer Fee is deducted from the Variable Subaccounts and any Fixed Accounts from which a transfer is made with each such Variable Subaccount or Fixed Account bearing a pro rata share of the Transfer Fee. A Transfer Fee will not be imposed against transfers made as a part of an automatic transfer program. Variable Account: Minimum Single Transfer Amount From a Variable Subaccount: The lesser of 1) $300; or 2) the remaining amount in the Variable Subaccount. Minimum Transfer Amount To a Variable Subaccount: $300 Fixed Account: Minimum Single Transfer to The DCA Fixed Account: $2,000 Minimum Single Transfer Amount From the DCA Fixed Account: $300 WITHDRAWAL AND SURRENDER REQUIREMENTS: Minimum Partial Withdrawal Amount: $300 Contingent Deferred Sales Charge: (CDSC): None DEATH BENEFIT REQUIREMENTS PRIOR TO THE ANNUITY COMMENCEMENT DATE: The Owner may select a Death Benefit Option(s) to be effective as of the Contract Date. If no Death Benefit Option is selected, the Guarantee of Principal Death Benefit will be the Death Benefit effective as of the Contract Date. ANNUITY PAYMENT REQUIREMENTS: Determination of the First Annuity Payment Date: For 100% Fixed Annuity Payment, the Annuity Payment Date must be at least 30 days after the Annuity Commencement Date. If any portion of the annuity payment will be on a variable basis, the Annuity Payment Date will be 14 days after the Annuity Commencement Date. The Annuity Unit value, if applicable, and Contract Value used to effect annuity payments will be determined as of the Annuity Commencement Date. Minimum Annuity Payment Amount: $50 Minimum Guaranteed Interest Rate for the Fixed Annuity Payment: 3.0% Assumed Investment Rate for the Variable Annuity Payment: Between 3% and 6% 30070B-CD-B 5/03American Leg III-C-share/EGMDB Page 3
